KHOUZAM, Judge.
The Former Husband timely appeals the circuit court’s order on his supplemental petition for modification of alimony awarded to the Former Wife. The order denied his request for modification and directed him to pay 100 percent of her trial attorney’s fees and costs without determining the amount. We affirm the denial of modification without comment. But we lack jurisdiction to review the award of attorney’s fees and costs because an order determining entitlement to fees and costs without setting the amount is nonfinal and nonappealable. See Ritter v. Ritter, 690 So.2d 1372, 1376 (Fla. 2d DCA 1997).
Affirmed in part, review denied in part, and remanded.
VILLANTI and WALLACE, JJ., Concur.